Citation Nr: 1639098	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-20 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1970 to June 1974, and from December 1978 to June 1990.  He died in November 2009.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary for further development to ensure that the record is complete before proceeding to appellate review.

The appellant asserts that the Veteran's terminal lung cancer was related to exposure to herbicides in Vietnam during the Vietnam War.  The appellant states that the Veteran participated in the clean-up efforts of naval vessels that were brought back from the Republic of Vietnam to Subic Bay, the Republic of the Philippines.  She asserts that the Veteran's ship was docked in an inlet or a harbor in Vietnam in order to load Vietnamese stevedores and bring them to the naval base to assist with the clean-up operation.  Indeed, the appellant submitted copies of a letter of appreciation and a letter of commendation the Veteran received for operations he participated in at Subic Bay, the Republic of the Philippines.  However, these letters do not confirm the appellant's assertion that the Veteran's ship or he himself was in the Republic of Vietnam.  
The Board notes that the Veteran's complete service personnel record has not been associated with the claims file.  The appellant's claim for service connection for the cause of the Veteran's death is premised upon the contention that he was exposed to herbicides in the Republic of Vietnam.  As the evidence indicates it is possible the Veteran may have served in Vietnam, on remand, VA should obtain his service personnel records in an attempt to determine whether the Veteran served in Vietnam and is thus presumed to have been exposed to herbicides.

Finally, if in the event that the Veteran's service personnel records do not establish his service within the Republic of Vietnam, an attempt should be made to ascertain whether the vessels involved in the aforementioned efforts traveled within the inland waterways of Vietnam.  If so, an opinion should be obtained addressing whether the Veteran is likely to have been exposed to herbicide agents as a result of his contact with those vessels.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete service personnel records and associate them with the claims file.

2. If the Veteran's service personnel records do not confirm his physical presence within the Republic of Vietnam, to include the inland waterways, attempt to determine whether the vessels involved in the May to July 1975 cleanup effort described in the August 1975 Letter of Appreciation, and those involved in support of the Southeast Asia Refugee Operation described in the August 1975 Letter of Commendation, were likely to themselves have been in the inland waterways of the Republic of Vietnam.

3. Given that VA has formally recognized exposure to herbicides based on later contact with C-123 aircraft, attempt to ascertain the Veteran's likely exposure to herbicides, if, and only if, the vessels involved in the in the May to July 1975 cleanup effort, and/or those involved in support of the Southeast Asia Refugee Operation were likely to themselves have been in the inland waterways of the Republic of Vietnam.  

If the vessels were likely to have traveled the inland waterways of the Republic of Vietnam, obtain an opinion from an appropriate specialist regarding the likelihood of the Veteran's exposure to herbicides (i.e., transfer by dermal contact, inhalation, and ingestion) as a result of the his involvement in these efforts.  The specialist is specifically asked to read the August 1975 Letter of Appreciation and comment on the notation therein which states that the cleanup effort was "extremely difficult, time consuming, and dirty."

In addressing whether the Veteran is likely to have been exposed to herbicide agents as a result of the above-noted efforts, the examiner should consider the "Post-Vietnam Dioxin Exposure in Agent Orange Contaminated C-123 Aircraft" published by the Institute of Medicine in 2015, and comment thereon, as appropriate.

4. After the above development is completed, readjudicate the appeal.  If the benefits sought are not granted in full, furnish the Appellant and her  representative a supplemental statement of the case and, after allowing an appropriate period of time for response, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






